Title: From Thomas Jefferson to William Pryce, 15 October 1803
From: Jefferson, Thomas
To: Pryce, William


          
            
              Sir
            
            Washington Oct. 15. 03.
          
          Your favor of the 10th. is duly recieved, and I subscribe with great pleasure to the work you propose. it comprehends exactly the most interesting period of Christian history, and it will be the more interesting if, as I presume it does, the plan embraces the object of giving the primitive & earlier opinions entertained: being persuaded that nothing would place Christianity on so firm a base as the reducing it simply to it’s first & original principles. I am thankful for the kind sentiments you are pleased to express towards myself. I reciprocate them with sincerity, and pray you to accept my respectful salutations
          
            
              Th: Jefferson
            
          
        